EXHIBIT 10.14

 



AGREEMENT

 

THIS AGREEMENT ("Agreement"), is made this 6th day of September, 2013, by and
between SCRIPSAMERICA, INC. ("Scrips") on the one hand and MARLEX
PHARMACEUTICALS, INC. ("Marlex"), SARAV A. PATEL, and SAMIR PATEL (together, the
"Patels") on the other.

 

WHEREAS, beginning in 2010, Scrips and Marlex began to work together on various
projects within the pharmaceutical industry under various written and oral
arrangements.

 

WHEREAS, various disputes have arisen between the parties, which disputes the
parties desire to resolve by this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
understandings contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

1.          McKesson. Marlex acknowledges as an obligation and shall pay Nine
Thousand Four Hundred Forty Dollars ($9,440.00) to Scrips. Beyond that, Scrips
relinquishes any other claim against Marlex with respect to proceeds from sales
to McKesson Corporation by Marlex.

 

2.          DLA. Scrips and Marlex entered into a Joint Operating Agreement,
effective May, 2012. The Joint Operating Agreement is hereby superseded as set
forth herein. Marlex shall pay to Scrips:

 

(a)          the sum of Two Hundred Fifty Thousand Seven Hundred Twelve Dollars
($250,712.00);

 

(b)          the sum of One Hundred Forty-Eight Thousand Dollars ($148,000);

 



1

 

 

(c) monthly payments equal to the sum of One Thousand Four Hundred Eighty
Dollars ($1480.00) commencing September 30, 2013 for interest until 30,300
additional bottles are sold;

 

(d) the sum of Eight Dollars ($8.00) which represents 40% of the Royalty of
Twenty ($20.00) as a royalty payment for each bottle sold to the DLA between the
date of the Agreement and when 30,300 additional bottles have been sold;

 

(e) the sum equal to 40% of the profit on shipments to the DLA (net of costs of
goods, which is Four Hundred Eighty Dollars ($480.00) per bottle, net of monthly
Interest, which is Three Thousand Seven Hundred Dollars ($3,700.00), net of
Royalties which is Twenty Dollars ($20.00) per bottle, and net of Development 72
LLC Fees) between the date of the Agreement and when 30,300 additional bottles
are sold; and

 

(f) interest at the actual rate charged by Development 72 LLC (but no more than
0.6% per full or partial 10 days increments for outstanding funds provided by
Development 72 LLC to Marlex (through Scrips) will be reduced by Scrips to
Marlex the amount of Sixty Thousand Six Hundred ($60,600) Interest. Scrips will
pay Development 72 LLC in monthly payments of Four Thousand Forty Dollars
($4,040.00) Interest between the date of this Agreement and when 30,300
additional bottles are sold. Marlex will not be liable for the Sixty Thousand
Six Hundred ($60,600) Interest.

 

3.          Payment terms. The sums set forth in paras. 1 and 2(a) and (b) shall
be paid, commencing September 30,2013, in fifteen monthly payments of
Twenty-Seven Thousand Two Hundred Ten Dollars and Thirty Three Cents
($27,210.33).

 

4.          RapiMed. Marlex and the Patels hereby acknowledge that the tooling
for the production and packaging of a rapid melt pharmaceutical, presently
located at Capricorn Pharma in Frederick, Maryland, was paid for by Scrips and
owned by Scrips and that Marlex has no claim with respect to it. Marlex will
sign the Jetter attached as Exhibit A hereto with respect to that
acknowledgment. Beyond that, Scrips and Marlex relinquish any other claim
against either has against the other regarding the RapiMed products.

 



2

 

 

5.          Scrips stock. The Patels received shares of Scrips stock under
consulting agreements. Within seven (7) days of the execution of this Agreement,
the Patels shall deliver to the transfer agent, aide Monmouth:

 

(a)          Certificate No. 1197, for 500,000 shares, for cancellation, with no
further obligation either to Marlex or the Patels with respect thereto; and

 

(b)          Certificate No. 1196, for 400,000 shares, to be held in safekeeping
and for recourse in the event the payment obligations in paras. 1, 2 and 3 are
not met. Commencing September 30, 2013, 27,000 shares for 14 months and 22,000
the 15th month shall, via DWAC, be sent monthly to an account designated by
Sarav or Samir Patel, which will be immediately free-trading shares without any
restrictions.

 

6.          Mutual release. Other than the obligations set forth herein, Scrips
on the one hand and Marlex and the Patels on the other hand, hereby release,
acquit and forever discharge each other and their respective affiliates and
representatives from, and relinquish, any and all past, present and future
claims, demands, actions and causes of action relating to or in any way
connected with the joint business efforts and arrangements of the parties, the
Patels’ service as independent consultants to Scrips, and a contemplated
business combination between Scrips and Marlex.

 

7.          Confidentiality and non-disparagement. Each party warrants that it
shall not disclose, disseminate and/or publicize, or cause or authorize to be
disclosed, disseminated or publicized, the existence, nature, extent, scope or
amount of this Agreement or the terms hereof to any person, bank or corporation,
association, governmental agency or other legal entity without the consent of
the other parties hereto, except to its legal counsel, accountants, auditors,
tax preparers, the IRS or state taxing authority, its Board of Directors, the
Security Exchange Commission in required filings, or a prospective purchaser of
some or all of a party's business, or as may be required by a court order. If
this Agreement is responsive to a document request or a subpoena from a third
party, the party that has received the request shall refuse to produce the
Agreement absent a court order requiring same. If a third party brings a motion
to compel production of this Agreement, the party against whom the motion is
directed shall: (i) give prompt written notice to the other parties to this
Agreement, so that such other parties may seek to intervene in the motion, and
(ii) use reasonable efforts to resist such a motion. Specifically, and without
limiting the generality of this paragraph, the parties agree not to issue any
press releases or make any comment to the media, on any Internet blog, on any
website, or in any similar forum, regarding the this Agreement. For the sake of
clarity and not in diminution of the broad confidentiality intended by this
paragraph, the parties agree that they will not disparage or demean any of the
other parties or their employees, officers, directors, agents, representatives,
or attorneys.

 



3

 

 

9.          Entire understanding. This Agreement states the entire understanding
among the parties hereto with respect to the subject matter hereof and
supersedes all prior and written communications, writings and agreements with
respect to the subject matter hereto by and between the parties..

 

10.          Counterparts. This Agreement may be executed with facsimile
signatures, in any number of counterparts, each of which when so executed and
delivered shall be deemed an original hereof, but all of which together shall
constitute one and the same instrument.

 



11.          Controlling law. This Agreement shall be governed by, and
construed, interpreted and enforced in accordance with the laws of the State of
Delaware, without regard to principles of conflict of law.

 

12.          Attorneys' fees; enforcement. Should it become necessary to
initiate litigation to enforce this Agreement, the prevailing party, in addition
to all other relief, shall be entitled to his or its actual attorneys' fees and
costs of suit incurred in connection therewith. Further, if Scrips seeks to
enforce the payment obligations in this Agreement, it shall have recourse to
those remaining shares then held by the transfer agent, Olde Monmouth, following
letter notification (copied to Marlex and the Patels) which shall be sufficient
to suspend the monthly transfer program set forth in para. 5 above. If Scrips
seeks to suspend any shares pursuant to this paragraph, but ultimately is not
the prevailing party, Scrips shall be liable to Marlex and the Patels for the
difference between the highest closing price during the suspended period and the
closing price on the day that the suspension is lifted for each of the shares
covered by the suspension.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
executed this Agreement.

 



SCRIPSAMERICA, INC.   MARLEX PHARMACEUTICALS, INC.                     By: /s/
Robert Schneiderman   By: /s/ Sarav A. Patel   Robert Schneiderman, President  
  Sarav A. Patel, President                 /s/ Sarav A. Patel       Sarav A.
Patel                 /s/ Samir Patel       Samir Patel



 

 



4

